PROMISSORY NOTE




$100,000.00

May 11, 2009




FOR VALUE RECEIVED, the undersigned, GLOBAL CASINOS, INC., a Utah corporation,
its successors and assigns,(the “Company” or "Maker"), promises to pay to the
order of CASINOS U.S.A., INC., a Colorado Corporation ("Holder") at 110 Main
Street, Blackhawk, CO  80422 or at such other place as Holder may from time to
time designate in writing, the principal sum of One Hundred Thousand and no/100
Dollars ($100,000.00) in lawful money of the United States of America, together
with interest on so much thereof as is from time to time outstanding at the rate
hereinafter provided, and payable as hereinafter provided.




1.

Interest Rate.  The unpaid principal balance of this Note shall bear interest
commencing on the date of this Note at the rate of twelve percent (12%) per
annum.




2.

Payment/Maturity Date.   The total outstanding principal balance hereof,
together with accrued and unpaid interest, shall be due and payable in two
installments: the first installment of $50,000, together with accrued and unpaid
interest, shall be due and payable out of, and shall be deducted from the Net
Profit distribution payable to Maker by Holder for the three month period ended
June 30, 2009; and the second installment of $50,000, together with accrued and
unpaid interest, shall be payable out of and deducted from the Net Profit
distribution payable to Maker by Holder for the three month period ended
September 30, 2009.




3.

Default Interest and Attorney Fees.  Upon declaration of a default hereunder,
the balance of the principal remaining unpaid, interest accrued thereon, and all
other costs, and fees shall bear interest at the rate of twelve percent (12%)
per annum from the date or default, or the date of advance, as applicable.  In
the event of default, the Maker and all other parties liable hereon agree to pay
all costs of collection, including reasonable attorneys' fees.




4.

Financing Fee.  Concurrently with the execution hereof, the Company shall pay
Holder a loan fee in the amount of $1,000.  




5.

Interest Calculation.  Interest shall be computed using the actual number of
days in the period for which such computation is made and a per diem rate equal
to 1/365 of the rate per annum.




6.

Prepayment.  Maker may prepay all or any portion of the principal balance of
this Note with the written consent of Holder.




7.

Costs of Collection.  Maker agrees that if, and as often as, this Note is placed
in the hands of an attorney for collection or to defend or enforce any of
Holder's rights hereunder or under any instrument securing payment of this Note,
Maker shall pay to Holder its reasonable attorneys' fees and all court costs and
other expenses incurred in connection therewith, regardless of whether a lawsuit
is ever commenced or whether, if commenced, the same proceeds to judgment or
not.  Such costs and expenses shall include, without limitation, all costs,
reasonable attorneys' fees, and expenses incurred by Holder in connection with
any insolvency, bankruptcy, reorganization, foreclosure, deed in lieu of
foreclosure or similar proceedings involving Maker or any endorser, surety,
guarantor, or other person liable for this Note which in any way affect the
exercise by Holder of its rights and remedies under this Note, or any other
document or instrument securing, evidencing, or relating to the indebtedness
evidenced by this Note.




8.

Default.  At the option of Holder, the unpaid principal balance of this Note and
all accrued interest thereon shall become immediately due, payable, and
collectible, without notice or demand, upon the occurrence at any time of any of
the following events, each of which shall be deemed to be an event of default
hereunder:




a.

Maker's failure to make any payment of principal, interest, or other charges on
or before the date on which such payment becomes due and payable under this
Note.




b.

Maker's breach or violation of any agreement or covenant contained in this Note,
or in any other document or instrument securing, evidencing, or relating to the
indebtedness evidenced by this Note.




c.

The failure of Maker to generally pay its debts as they become due or if Maker
shall file in any court pursuant to any statute, either of the United States or
of any state, a petition in bankruptcy or insolvency, or for reorganization, or
for the appointment of a receiver or trustee of all or a substantial portion of
Maker' property, or if Maker make any assignment for or petitions for or enters
into an arrangement for the benefit of creditors, or if a petition in bankruptcy
is filed against Maker which is not discharged within sixty (60) days
thereafter.




d.

Dissolution, liquidation or termination of Maker.




9.

Application of Payments.  Any payment made against the indebtedness evidenced by
this Note shall be applied against the following items in the following order:
 (1) costs of collection, including reasonable attorney's fees incurred or paid
and all costs, expenses, default interest, late charges and other expenses
incurred by Holder and reimbursable to Holder pursuant to this Note (as
described herein); (2) default interest accrued to the date of said payment; (3)
ordinary interest accrued to the date of said payment; and (4) finally,
outstanding principal.




10.

Assignment of Note.  The obligations under this Note may not be assigned by
Maker without the written consent of Holder. The Holder may, however, assign any
of the rights under the Note, or the Note, to Astraea Investment Management,
L.P.




11.

Non-Waiver.  No delay or omission on the part of Holder in exercising any rights
or remedy hereunder shall operate as a waiver of such right or remedy or of any
other right or remedy under this Note.  A waiver on any one or more occasion
shall not be construed as a bar to or waiver of any such right and/or remedy on
any future occasion.




12.

Maximum Interest.  In no event whatsoever shall the amount paid, or agreed to be
paid, to Holder for the use, forbearance, or retention of the money to be loaned
hereunder ("Interest") exceed the maximum amount permissible under applicable
law.  If the performance or fulfillment of any provision hereof, or any
agreement between Maker and Holder shall result in Interest exceeding the limit
for Interest prescribed by law, then the amount of such Interest shall be
reduced to such limit.  If, from any circumstance whatsoever, Holder should
receive as Interest an amount which would exceed the highest lawful rate, the
amount which would be excessive Interest shall be applied to the reduction of
the principal balance owing hereunder (or, at the option of Holder, be paid over
to Maker) and not to the payment of Interest.




13.

Waiver of Presentment.  Maker and the endorsers, sureties, guarantors and all
persons who may become liable for all or any part of this obligation shall be
jointly and severally liable for such obligation and hereby jointly and
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, and any and all lack of diligence or delays in collection
or enforcement hereof.  Said parties consent to any modification or extension of
time (whether one or more) of payment hereof, the release of all or any part of
the security for the payment hereof, and the release of any party liable for
payment of this obligation.  Any modification, extension, or release may be
without notice to any such party and shall not discharge said party's liability
hereunder.




14.

Governing Law.  As an additional consideration for the extension of credit,
Maker and each endorser, surety, guarantor, and any other person who may become
liable for all or any part of this obligation understand and agree that the loan
evidenced by this Note is made in the State of Holder's residence or domicile
and the provisions hereof will be construed in accordance with the laws of such
state, and such parties further agree that in the event of default this Note may
be enforced in any court of competent jurisdiction in said state, and they do
hereby submit to the jurisdiction of such court regardless of their residence or
where this Note or any endorsement hereof may be executed.




15.

Binding Effect.  The term "Maker" as used herein shall include the original
Maker of this Note and any party who may subsequently become liable for the
payment hereof as an assumer with the consent of the Holder, provided that
Holder may, at its option, consider the original Maker of this Note alone as
Maker unless Holder has consented in writing to the substitution of another
party as Maker.  The term "Holder" as used herein shall mean Holder or, if this
Note is transferred, the then Holder of this Note.




16.

Relationship of Parties.  Holder is acting hereunder as a lender only.




17.

Severability.  Invalidation of any of the provisions of this Note or of any
paragraph, sentence, clause, phrase, or word herein, or the application thereof
in any given circumstance, shall not affect the validity of the remainder of
this Note.




18.

Amendment.  This Note may not be amended, modified, or changed, except only by
an instrument in writing signed by both of the parties.




19.

Time of the Essence.  Time is of the essence for the performance of each and
every obligation of Maker hereunder.




20.

Representations of Maker.

Maker has all requisite corporate power and authority to make this Note and
perform its obligations hereunder.  This Note has been duly executed and
delivered by Maker and is a legal, valid and binding obligation of Maker.




IN WITNESS WHEREOF, the undersigned has executed this Note this 11th day of May,
2009.




GLOBAL CASINOS, INC.







By:  

/s/ Clifford L. Neuman

Clifford L. Neuman, President



